Citation Nr: 1047385	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  08-11 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for chronic 
recurrent lumbar strain with degenerative disc disease of the 
lumbar spine from July 3, 2006 through March 24, 2010.

2.  Entitlement to a rating in excess of 40 percent for chronic 
recurrent lumbar strain with degenerative disc disease of the 
lumbar spine from March 25, 2010.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1979 
and from January 1991 to May 1991.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

This appeal was previously before the Board in November 2009 when 
it was remanded for additional development of the record.  The 
case has been returned to the Board for further appellate 
consideration.  

TDIU is an element of all appeals of an increased rating.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, 
TDIU consideration is not warranted.  At his March 2010 VA 
examination, the Veteran indicated that he was working as a 
nurse.


FINDINGS OF FACT

1.  For the rating period on appeal from July 3, 2006 through 
March 24, 2010, the Veteran's service-connected low back 
disability was manifested by constant pain and functional 
impairment comparable to limitation of flexion of the lumbar 
spine to no less than 60 degrees and extension to no less 20 
degrees; incapacitating episodes or forward flexion of the lumbar 
spine limited to 30 degrees or less has not been shown.

2.  For the rating period on appeal from March 25, 2010, the 
Veteran's service-connected low back disability has been 
manifested by complaints of back pain; unfavorable ankylosis of 
the entire thoracolumbar spine is not shown or approximated.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for chronic 
recurrent lumbar strain with degenerative disc disease of the 
lumbar spine, from July 3, 2006 through March 24, 2010, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Codes 5242, 5243 (as in effect from 
September 26, 2003).

2.  The criteria for a rating in excess of 40 percent for chronic 
recurrent lumbar strain with degenerative disc disease of the 
lumbar spine, from March 25, 2010, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5242, 5243 (as in effect from September 26, 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

By correspondence dated in August 2007 and June 2008 the Veteran 
was informed of the evidence and information necessary to 
substantiate the claims, the information required to enable VA to 
obtain evidence in support of the claims, the assistance that VA 
would provide to obtain evidence and information in support of 
the claims, and the evidence that should be submitted if there 
was no desire for VA to obtain such evidence.  38 U.S.C. § 
5103(a).  The Veteran has been informed of the need for evidence 
demonstrating an increase in the severity of his low back 
disability and the effect that his low back disability has on his 
employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  
Importantly, the Board notes that the Veteran is represented in 
this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  
The Veteran has submitted argument and evidence in support of the 
appeal.  Based on the foregoing, the Board finds that the Veteran 
has had a meaningful opportunity to participate in the 
adjudication of the increased rating claims such that the 
essential fairness of the adjudication is not affected.

In August 2007 the Veteran received notice regarding the 
assignment of a disability rating and/or effective date in the 
event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice was completed prior to the 
initial AOJ adjudication of the claims.  Pelegrini.

Duty to Assist

The Veteran's service treatment records are associated with the 
claims file, as are VA records.  The Veteran has undergone VA 
examinations that addressed the medical matters presented on the 
merits by this appeal.  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examinations 
obtained in this case are adequate, as they included an 
examination of the Veteran and elicited his subjective 
complaints.  The VA examinations described the Veteran's low back 
disability in sufficient detail so that the Board is able to 
fully evaluate the claimed disability.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining VA 
examinations with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c) (4). 

The Board finds that there has been substantial compliance with 
its November 2009 remand instructions, as February 2008 VA X-rays 
have been associated with the claims file, and in March 2010 the 
Veteran was afforded a VA examination.  D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008).

The Veteran has not referenced any other pertinent, obtainable 
evidence that remains outstanding.  VA's duties to notify and 
assist are met, and the Board will address the merits of the 
claims.

Analysis

Disability ratings are based on the average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Thus, the Board 
must consider whether the Veteran is entitled to staged ratings 
at any time during the appeal period.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating periods on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this decision, 
there is no need to discuss, in detail, all the evidence of 
record.  Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each piece 
of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

Service connection for chronic recurrent lumbar strain with 
degenerative disc disease of the lumbar spine was granted in a 
November 2005 Board decision and effectuated in a November 2005 
RO decision, which assigned a 20 percent rating, effective 
February 24, 2003.

The October 2007 rating decision on appeal continued the 20 
percent disability rating assigned to the Veteran's service-
connected lumbar spine disability.  A September 2010 RO decision 
increased the rating for low back disability to 40 percent, 
effective March 25, 2010.  The Veteran's claim for an increased 
rating for service-connected low back disability was received on 
July 3, 2007, and the rating period on appeal is from July 3, 
2006, one year prior to the date of receipt of the increased 
rating claim.  38 C.F.R. § 3.400(o)(2) (2010).

Lumbosacral strain, degenerative arthritis of the spine, and 
intervertebral disc syndrome (not based on incapacitating 
episodes) are evaluated under the General Rating Formula for 
Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242, and 5243.  A 20 percent evaluation 
is warranted where there is forward flexion of the thoracolumbar 
spine greater than 30 degrees, but not greater than 60 degrees, 
or the combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees, or there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  A 40 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine warrants 
a 50 percent rating.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 20 percent 
is warranted for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  An evaluation of 40 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  Finally, 
an evaluation of 60 percent requires intervertebral disc syndrome 
with incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

I.  From July 3, 2006 through March 24, 2010

At a September 2007 VA examination, the Veteran reported constant 
pain in the lower lumbar spine with flare-ups lasting 2-3 hours.  
He avoided lifting heavy objects and denied incapacitating 
episodes and any bladder or bowel dysfunction.  He indicated that 
he worked part-time as a nurse and estimated that he missed 6 to 
8 days of work in the prior 12 months due to his back condition.  
Examination revealed a normal gait, and the spine was straight 
with no abnormal curvature or posture.  Range of motion testing 
of the thoracolumbar spine revealed forward flexion to 60 
degrees, extension to 20 degrees, right and left lateral flexion 
to 25 degrees, and left and right lateral rotation to 30 degrees.  
Lumbar spine pain was reported from L5-S1 and in the 
paravertebral muscles before range of motion testing.  The 
Veteran complained of increased pain in the same area at 60 
degrees flexion and 20 degrees extension, which subsided in the 
neutral position, but recurred with each repetition of motion.  
There was no evidence of spasm, weakness, fatigue, or 
incoordination after three repetitions of motion.  Deep tendon 
reflexes were 1+ with no sensory or motor loss.  X-rays revealed 
multilevel degenerative disk disease of the lumbar spine.  The 
diagnosis was chronic lumbar strain with degenerative disc 
disease.  The examiner noted that the Veteran's right lower 
extremity discrepancy (the right lower extremity was shorter than 
the left by 2 centimeters) was due to his nonservice-connected 
right femur fracture and would add stress to the Veteran's lower 
lumbar spine, which would in turn cause an increase in flare-ups.

In a statement received in October 2007 the Veteran stated that 
he had increasing back pain while performing his duties as a 
nurse.  

November 2007 through March 2008 VA records revealed that the 
Veteran complained of low back pain and was issued a TENS unit.  
His pain was sharp but he denied radiation to the lower 
extremities.

A January 2008 MRI of the spine revealed an impression of disc 
disease and facet arthropathy noted at multiple levels of the 
lumbar spine as well as the visible portion of the thoracic 
spine.  Bulging discs were seen at multiple levels.  The 
interpreting nurse practitioner opined that the left foraminal 
and far left lateral focal disc protrusion at L5-S1 results in 
severe left foraminal narrowing and most likely compromises the 
left L5 exiting nerve root.  It was further opined that, at L4-5, 
it results in moderate left foraminal narrowing contracting the 
left L4 nerve root.

February 2008 X-rays revealed minimal worsening of the posterior 
subluxation of T12 on L1 on the extension view.  The impression 
further included lumbar spondylosis and disc degenerative disease 
and levoscoliosis deformity.

At a June 2008 VA examination, the Veteran complained of daily 
back pain that increased with certain movements, as well as 
prolonged sitting.  He reported no radiating pain into the lower 
extremities.  He denied any doctor had ordered bed rest during 
the prior 12 months.  The Veteran indicated that he was working 8 
hour days and did not miss much work due to back pain.  
Examination of the lower extremities revealed no neurological 
deficits.  Examination of the lumbar region of the back revealed 
tenderness, tightness, and no spasm.  Range of motion testing of 
the lumbar spine revealed forward flexion to 60 degrees, 
extension to 20 degrees, right lateral flexion to 25 degrees and 
left lateral flexion to 20 degrees, and left and right lateral 
rotation to 30 degrees.  He complained of increased discomfort 
with extension, and discomfort with lateral flexion to the left.  
Repetitive testing revealed no evidence of loss of range of 
motion, weakness, fatigue, or incoordination with multiple 
repetitions, although the Veteran did move slowly with flexion 
and extension.  The diagnosis was chronic lumbar strain with 
degenerative disc disease.  

A letter dated in August 2008 from the Veteran's co-worker 
indicated that the Veteran was unable to assist with lifting 
tasks at work due to his back pain and would also have 
difficulties when pushing a medication cart at work.

VA treatment records dated from August 2008 to February 2010 
noted that the Veteran continued to have low back pain and was 
using his TENs unit.  A November 208 VA record noted that there 
were radicular symptoms but no objective findings.  A lumbar 
facet injection given in November 2008 had provided 36 hours of 
back pain relief.  A September 2009 VA record noted that the 
Veteran was performing regular exercises and his back condition 
would improve throughout the day.  A January 2010 VA record noted 
that the Veteran had discomfort with palpation of the lumbar 
paraspinal muscles.

An April 2009 VA radiology report noted an impression of severe 
disc disease L4-L5 and L5-S1 to a lesser degree at L1-L2.  
Decreased range of motion on flexion was noted.

As for the time period of July 3, 2006 through March 24, 2010, it 
is clear that the Veteran sought ongoing treatment for his low 
back pain.  Nevertheless, as forward flexion of the thoracolumbar 
spine limited to 30 degrees or less, or favorable ankylosis of 
the entire thoracolumbar spine, has not been shown from July 3, 
2006 through March 24, 2010, the preponderance of the evidence is 
against a rating in excess of 20 percent under Diagnostic Code 
5237, 5242, or 5243 (not based on incapacitating episodes).  The 
Board notes that even when considering the provisions of 38 
C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 
202 (1995), functional impairment comparable to forward flexion 
of the thoracolumbar spine limited to 30 degrees or less has not 
been approximated.  In this regard, the Board notes that 
repetitive testing of the lumbar spine revealed no evidence of 
loss of range of motion, weakness, fatigue, or incoordination.

Incapacitating episodes having a total duration of at least 4 
weeks during any 12 months period from July 3, 2006 through March 
24, 2010 have not even been asserted.  In short, the 
preponderance of the evidence is against a rating in excess of 20 
percent for low back disability from July 3, 2006 through March 
24, 2010.



II.  From March 25, 2010

The evidence from March 25, 2010 does not demonstrate or 
approximate unfavorable ankylosis of the entire thoracolumbar 
spine, even when considering the provisions of 38 C.F.R. §§ 4.40, 
4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
this regard, the Board notes that at the March 25, 2010 VA spine 
examination the Veteran had lumbar spine forward flexion to 30 
degrees, and extension to 10 degrees (albeit with discomfort).  
Further, incapacitating episodes have not been shown.  As such, 
the Board finds that the preponderance of the evidence is against 
the Veteran's claim for a rating in excess of 40 percent for 
lumbar spine disability from March 25, 2010.

The Board notes that as instructed by Note (1) to the General 
Rating Formula for Disabilities of the Spine, associated 
objective neurological abnormalities should be rated separately 
under an appropriate Diagnostic Code.  As for neurologic 
impairment, the Board notes that VA examiners in November 2008 
and March 2010 have indicated that there was no objective 
evidence of radiculopathy, and the Veteran has denied any bladder 
or bowel problems associated with his low back disability.

In adjudicating a claim the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board acknowledges that the Veteran is 
competent to give evidence about what he observes or experiences 
concerning his low back disability.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  The Board finds the Veteran to be credible and 
consistent in the reports of the symptoms he experiences.  
However, as with the medical evidence of record, the accounts of 
the Veteran's symptomatology are consistent with the ratings 
currently assigned.

The Board has been mindful of the "benefit-of-the-doubt" rule, 
but, in this case, there is not such an approximate balance of 
the positive evidence and the negative evidence to permit a 
favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As for extraschedular consideration, the threshold determination 
is whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that 
the Veteran's service-connected disability is not so unusual or 
exceptional in nature as to render the schedular ratings 
inadequate.  The Veteran's disability has been evaluated under 
the applicable diagnostic codes that have specifically 
contemplated the level of occupational impairment caused by his 
lumbar spine disability.  The evidence does not reflect that the 
Veteran's lumbar spine disability, alone, has caused marked 
interference with his employment or necessitated any frequent 
periods of hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Therefore, 
referral for assignment of an extra-schedular evaluation in this 
case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A rating in excess of 20 percent for chronic recurrent lumbar 
strain with degenerative disc disease of the lumbar spine, from 
July 3, 2006 through March 24, 2010, is denied.

A rating in excess of 40 percent for chronic recurrent lumbar 
strain with degenerative disc disease of the lumbar spine, from 
March 25, 2010, is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


